COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Matter of K.J., a child

Appellate case number:    01-13-01063-CV

Trial court case number: 2012-05710J

Trial court:              313th District Court of Harris County

        Appellant, K.J., has filed a notice of appeal from the trial court’s November 1, 2013
judgment, which found that K.J. had engaged in delinquent conduct by committing theft. A
clerk’s record has not been filed in this case. In appellant’s notice of appeal, appellant claims
that he and his parents are indigent and unable to pay costs. See TEX. FAM. CODE ANN.
§§ 56.01(m) (West Supp. 2013); In re K.C.A., 36 S.W.3d 501, 502 (Tex. 2000) (“[I]n
determining whether a juvenile is indigent, the court may consider the assets and income of the
child and the child’s parent(s).”). Appellant requests that he be appointed counsel for appeal and
that he be furnished a copy of the appellate record without payment. Although appellant’s notice
of appeal was filed by his trial attorney Paul St. John, it is unclear whether Paul St. John was
retained or appointed counsel.
       Like criminal defendants, juveniles have a constitutional right to appointed counsel
during the delinquency determination. See In re D.A.S., 973 S.W.2d 296, 298 (Tex. 1998).
Further, the Legislature has mandated that juveniles receive assistance of counsel on appeal. See
TEX. FAM. CODE ANN. §§ 51.10(a)(8) (West 2008); TEX. FAM. CODE. ANN. § 56.01(d)(2), (f). If
a juvenile and his parents or guardians are indigent, the juvenile is entitled to court-appointed
counsel and to preparation of the clerk’s and reporter’s records without charge. See TEX. FAM.
CODE. ANN. §§ 51.10(f)(2), 56.01(d)(3), (m); TEX. FAM. CODE ANN. § 56.02(b) (West 2008); In
re A.G., 195 S.W.3d 886, 887 (Tex. App.—Waco 2006, order); see also TEX. FAM. CODE ANN.
§ 51.10(g) (“The juvenile court may appoint an attorney in any case in which it deems
representation necessary to protect the interests of the child.”).
        Accordingly, we abate the appeal and remand to the trial court to immediately conduct a
hearing at which a representative of the Harris County District Attorney’s Office and appellant’s
trial counsel, Paul St. John, shall be present. At the trial court’s discretion, appellant may be
present for the hearing in person or, if appellant is incarcerated, appellant may participate in the
hearing by closed-circuit video teleconferencing.1
       The trial court is directed to:
       (1) determine whether appellant wishes to prosecute the appeal;
       (2) if appellant does wish to prosecute the appeal, determine whether appellant and his
           parents are indigent;
       (3) if appellant and his parents are indigent,
               a.     appoint counsel on appeal at no expense to appellant;
               b.     order the district clerk to file the clerk’s record with this Court at no cost
                      to appellant;
       (4) if appellant and his parents are not indigent,
               a.     determine whether it is necessary for the court to appoint counsel in order
                      to “protect the interests” of appellant;
               b.     if not, determine whether appellant or his parents have retained an attorney
                      to represent appellant on appeal, and, if so, obtain the name, address, and
                      telephone number of retained counsel;
               c.     if appellant or his parents have not retained counsel, determine whether it
                      is necessary to order appellant or appellant’s parents to hire an attorney to
                      represent appellant on appeal and set a deadline by which an attorney must
                      be hired;
       (5) make any other findings and recommendations the trial court deems appropriate; and
       (6) enter written findings of fact, conclusions of law, and recommendations as to these
           issues, separate and apart from any docket sheet notations.
        The trial court shall have a court reporter record the hearing and file the reporter’s record
with this Court within 25 days of the date of this order. The trial court clerk is directed to file a
supplemental clerk’s record containing the trial court’s findings and recommendations with this
Court within 25 days of the date of this order. If the hearing is conducted by video
teleconference, a certified video recording of the hearing shall also be filed in this Court within
25 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of this
Court of such date.



1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
      It is so ORDERED.

Judge’s signature: /s/ Justice Laura C. Higley
                    Acting individually  Acting for the Court

Date: March 13, 2014